Exhibit 10.4
 
SHAREHOLDER OPTION SALE AGREEMENT
 
BY AND BETWEEN:  VINCENT GENOVESE, (hereinafter “Genovese”) Registered Owner of
750 shares of CONIC SYSTEMS, INC., a Delaware Corporation, and NAC HARMONIC
DRIVE, INC., a Delaware Corporation, (hereinafter NAC) dated August 24th, 2011,
 
THIS AGREEMENT, between Genovese and NAC provides for Vincent Genovese to convey
100% of his holdings, represented by 750 shares that have been issued in his
name, in the entity, CONIC SYSTEMS, INC., to NAC HARMONIC DRIVE, INC., from
available cash from operations  of NAC HARMONIC DRIVE, INC. for the negotiated
price of ONE MILLION TWO HUNDRED THOUSAND AND 00/100 ($1,200,000) DOLLARS, based
on 2009 compiled Financial Statements of CONIC SYSTEMS, INC., utilizing a value
multiplier of 1.5 x book value.  Any shares not acquired during calendar year
2011, will bear an increased purchase price at 4.875% per year, compounded until
such time as NAC HARMONIC DRIVE, INC. has fully acquired all 750 Genovese
shares.
 
Genovese represents to the best of his knowledge, that the compiled Financial
Statements of CONIC SYSTEMS, INC., ascertaining book value in 2009, were based
on accurate information provided by Vincent Genovese, and understands that the
Officers, Directors and Shareholders of NAC HARMONIC DRIVE, INC. are relying
upon, both their personal knowledge and information concerning this valuation,
and on the compiled Financial Statement dated December 31, 2009, that they have
reviewed.  All parties to this Agreement further understand that formal compiled
Financial Statements have not been prepared for the operating years 2010 or 2011
to date, but have been made aware of all financial information leading to the
preparation and filing of Tax Returns.
 
The parties to this Agreement are satisfied with their independent research, and
consultation with their own professionals, that the price is fair price, and
hereby enter into this Option Agreement.
 
As an inducement for NAC to accept the terms of this Shareholder Option
Agreement, Genovese hereby represents that there are 10,000 authorized shares in
CONIC SYSTEMS, INC., 1,000 have been issued, 750 are owned by Vincent Genovese,
and have not been pledged or otherwise encumbered, and 250 shares have been
acquired by CONIC SYSTEMS, INC., and are held as Treasury shares.  Further,
Genovese agrees that he will not issue treasury shares to any third party during
the pendency of this Agreement, nor will any of the unissued and authorized
shares be issued until such time as the 100% of CONIC SYSTEM, INC. outstanding
shares held by Genovese have been transferred to NAC HARMONIC DRIVE, INC.
pursuant to this Agreement, thereby vesting 100% control in CONIC SYSTEMS, INC.
in NAC HARMONIC DRIVE, INC., wherein NAC HARMONIC DRIVE, INC. can opt to convert
CONIC SYSTEMS, INC. into a wholly owned subsidiary, or merge all of the assets
and holdings, including intellectual property, into the corporate assets of NAC
HARMONIC DRIVE, INC,. and dissolve CONIC SYSTEMS, INC.
 
 
 

--------------------------------------------------------------------------------

 
 
Until such time as all of these shares are acquired, Genovese will maintain the
corporate affairs of CONIC SYSTEMS, INC., and file all necessary and appropriate
governmental filings, registrations, tax returns and the like.
 
Signatures.  This instrument is signed and attested to by the proper corporate
officers as of the date at the top of the first page.  Its corporate seal is
affixed.
 

Attested by:    CONIC SYSTEMS, INC., Seller/Optionor            
/s/
  By:
/s/
 
Secretary 
   
Vincent Genovese,  President
 
 
   
 
 

 
STATE OF NEW
JERSEY                                                                                   :
SS
COUNTY
OF                                                                                    :


I CERTIFY that
on,                                                                  
                           2011,  personally came before me and this person
acknowledged under oath, to my satisfaction, that:
 
 
(a)
this person is the Secretary of CONIC SYSTEMS, INC. the corporation named in
this instrument;

 
(b)
this person is the attesting witness to the signing of this instrument by the
proper corporate office who is  Vincent Genovese, the President of the
corporation;

 
(c)
this instrument was signed and delivered by the corporation as its voluntary act
duly authorized by a proper resolution of its Board of Directors;

 
(d)
this person knows the proper seal of the corporation which was affixed to this
instrument;

 
(e)
this person signed this proof to attest to the truth of these facts; and



Signed and sworn to before
me on                           , 2011
 

            (Secretary)   A Notary Public of New Jersey
My commission expires:                          
(seal)
     

 


 
2

--------------------------------------------------------------------------------

 
 

Attested by:    NAC HARMONIC DRIVE, INC., Buyer/Optionee            
/s/
  By:
/s/
 
Jose Pujol, Jr., Secretary  
   
Edward Haversang, President
 
 
   
 
 

 
STATE OF NEW
JERSEY                                                                                   :
SS
COUNTY
OF                                                                                    :


I CERTIFY that
on,                                                                                  
           2011, Joseph Pulol, Jr. personally came before me and this person
acknowledged under oath, to my satisfaction, that:
 
 
(a)
this person is the Secretary of NAC HARMONIC DRIVE, INC. the corporation named
in this instrument;

 
(b)
this person is the attesting witness to the signing of this instrument by the
proper corporate office who is  Edward Haversang, the President of the
corporation;

 
(c)
this instrument was signed and delivered by the corporation as its voluntary act
duly authorized by a proper resolution of its Board of Directors;

 
(d)
this person knows the proper seal of the corporation which was affixed to this
instrument;

 
(e)
this person signed this proof to attest to the truth of these facts; and



Signed and sworn to before
me on                           , 2011
 

           
Joseph Pulol, Jr.
  A Notary Public of New Jersey
My commission expires:                          
(seal)
     

 
 
3

--------------------------------------------------------------------------------